COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '               No. 08-15-00285-CV
 IN RE: ROSA SERRANO,
                                                '       AN ORIGINAL PROCEEDING ON
                               Relator.
                                                '       PETITION FOR HABEAS CORPUS
                                                '

                                 MEMORANDUM OPINION

        Relator, Rosa Serrano, has filed a petition for writ of habeas corpus seeking relief from

two contempt orders entered by the Honorable Virgil Mulanax, Presiding Judge of the County

Court at Law No. 7 of El Paso County, Texas. The requested relief is denied.

        This is the third original proceeding Relator has filed with respect to one of the contempt

orders. See In re: Rosa Serrano, 08-15-00284-CV, 2015 WL 5440820 (Tex.App.--El Paso

September 16, 2015, orig. proceeding); In re: Rosa Serrano, 08-15-00269-CV, 2015 WL
4940045 (Tex.App.--El Paso August 19, 2015, orig. proceeding). In cause number 08-15-00269-

CV, we expressly denied relief due to procedural defects and some of those same defects are

present in this case.

        Relator’s petition is defective because it is not certified as required by TEX.R.APP.P.

52.3(j). Further, Relator has failed to satisfy her burden of providing the Court with a record

sufficient to establish her right to habeas corpus relief. According to the petition, Judge Mulanax
entered two orders on June 17, 2015 holding Relator in contempt and ordering her confined in

the El Paso County Jail. A party who files a petition for writ of habeas corpus in a court of

appeals is required to include with the petition an appendix containing a certified or sworn copy

of any order complained of and proof that the relator is restrained. TEX.R.APP.P. 52.3(k)(1)(A),

(D). Relator has included in her appendix a copy of the contempt orders, but she has not

provided any proof that she is restrained. Additionally, Relator has not filed a reporter’s record

of the contempt hearing. See TEX.R.APP.P. 52.7(a). Accordingly, we deny the petition for writ

of habeas corpus.


September 23, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)




                                              -2-